DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response the claims filed 11/25/2021 in which claims 1, 9, and 17 have been amended. Claims 3-4, 11-12, and 18-19 have been canceled. Currently claims 1-2, 5-10, 13-17, and 20 are pending. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, and 17 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In each of Claims 1, 9, and 17:
… generating, a plurality of different compressed representations of characteristics of the plurality of different databases operating under the plurality of different workloads using a first machine learning model, wherein generating the plurality of different compressed representations comprises:
repeatedly executing an autoencoder using different combinations of the first sets of information corresponding to the first database as input layer values and output layer values of the autoencoder; and 
repeatedly executing the autoencoder using a second plurality of combinations of the second sets of information corresponding to the second database as the input layer values and the output layer values of the autoencoder;
4.	Specifically, the combination of generating, a plurality of different compressed representations of characteristics of the plurality of different databases operating under the plurality of different workloads using a first machine learning model, wherein generating the plurality of different compressed representations comprises:
repeatedly executing an autoencoder using different combinations of the first sets of information corresponding to the first database as input layer values and output layer values of the autoencoder; and 
repeatedly executing the autoencoder using a second plurality of combinations of the second sets of information corresponding to the second database as the input layer values and the output layer values of the autoencoder was not taught or fairly suggested in the prior art of record.
The closest prior art of record is Higginson et al. (US 20150019197 A1) which teaches modeling migration scenarios using different hardware platforms, however does not disclose any details of comparing database workloads by repeatedly executing an autoencoder as required by the claims. Hsu (“Time series compression based on adaptive piecewise recurrent autoencoder”) and Elleithy et al. (“Comparison of Autoencoder and Principal Component Analysis Followed by Neural Network for E-Learning Using Handwritten Recognition”) both teach using an autoencoder, however the prior art references do not go into details of repeatedly executing an autoencoder for database migration purposes as required by the claims. 
Therefore, the independent claims taken as a whole, including the specific features of generating, a plurality of different compressed representations of characteristics of the plurality of different databases operating under the plurality of different workloads using a first machine learning model, wherein generating the plurality of different compressed representations comprises:
repeatedly executing an autoencoder using different combinations of the first sets of information corresponding to the first database as input layer values and output layer values of the autoencoder; and 
repeatedly executing the autoencoder using a second plurality of combinations of the second sets of information corresponding to the second database as the input layer values and the output layer values of the autoencoder are considered allowable.
When taken as a whole, the dependent claims are allowed at least because of the allowable features recited in independent Claims 1, 9, and 17.

5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        




/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122